Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony A. Blagrove petitions for a writ of mandamus, alleging that the district court 'has unduly delayed acting on his “Jurisdictional Question” filed on April 23, 2012. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals *76that the filing was not docketed as a motion. In any event, the district court has sufficiently addressed Blagrove’s jurisdictional argument in a subsequent order entered on March 10, 2014. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.